 ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48383V.FINDINGS OF FACTA. The business of the RespondentsSince the allegations of the complaint of the facts on which the jurisdiction of theBoard is predicated in this case,are admitted by the Respondents in their amendedanswer herein,Ifind that the Respondents,operating as a single integrated enter-prise, are engaged, at Dallas, Texas, in the manufacture,sale, and distribution oflightweight aggregates and of other structural products,that during the 12-monthperiod immediately preceding November 21, 1961,they sold and shipped such prod-ucts, of a value in excess of $50,000, directly to customers in States other than theState of Texas and that now and at all times materialto the issues herein they areand have been"employer[s],"as defined in Section 2(2) of the Act, engaged in"commerce,"as defined in Section2(6) of the Act.B. Thelabororganization involvedThe GeneralCounsel alleged,the Respondents admitted in their said amendedanswer, andI find thatthe Charging Party is a"labor organization,"as defined inSection2(5) of the Act.VI.CONCLUSION OF LAWOn the basis of the foregoing discussions and findings I conclude that the Re-spondents have not violated Section 8(a) 1) and/or (3) of the Act as alleged in thecomplaint herein.[Recommendations omitted from publication.]Orange Belt District Council of Painters#48, AFL-CIO, itsAffiliated Local Unions, and its AgentsandCalhoun DrywallCompanyBuilding and Construction Trades Council of San Bernardinoand Riverside Counties,AFL-CIOandCalhoun Drywall Com-pany.Cases Nos. 21-CC-449-1 and 21-CC-449-2.October 23,1962DECISION AND ORDEROn April 10, 1962, Trial Examiner John H. Dorsey issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the briefs, and the entire recordin this case,' and hereby adopts the findings, conclusions, and recom-1Respondents have moved to strike certain portions of the brief of the Charging Partyon the ground that they include matters outside the record. Since,in reaching our deci-sion herein,we have only considered those matters which are part of the record,we denythe motion.139 NLRB No. 32. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations of the Trial Examiner only to the extent they are con-sistent with our decision herein.We disagree with the Trial Examiner's finding that Respondents'threat to picket Oberman did not violate Section 8(b) (4) (ii) (B) ofthe Act.Respondents' threat to picket is contained in a letter which theycaused to be sent to Oberman on October 5. 1961.2 The Trial Ex-aminer found that the threat to picket for alleged violation of para-graph 5 referred to in that letter related only to a contractual obliga-tion of Oberman to pay certain fringe benefits to the Respondents, asits subcontractor, Calhoun, failed to do so.He also found that thethreat to picket did not relate to the hot-cargo provisions of paragraph4, for alleged breach of which Respondents were alone threatening tosue Oberman.As he reasoned that paragraph 5, unlike paragraph 4,did not fall within the proscription of Section 8(e), excluding theproviso thereto for the construction industry, he construed Respond-ents' threat to picket as confined to lawful conduct such as a strike toenforce compliance with a legally unencumbered provision.Wecannot ignore, however, the interrelationship between paragraphs 4and 5.Paragraph 4 refers to the obligation of a contractor to confine hissubcontracting to a "subcontractor signatory to an executedcurrentagreement with a union affiliated with the [Respondent] Council."Paragraph 5 speaks of the consequences to the contractor of a sub-contractor's failure "to pay fringe benefits provided underthe appro-priate agreement with the union affiliated with the [Respondent]Council."It is apparent that the "current agreement" referred to2 This letter reads in pertinent part:We wish to call your attention to certain provisions of the collective bargainingagreement which you appear to be violating at this timeThere are two separate independent provisions of the contract that you are violat-ingParagraph 4 provides that if you subcontract any work, it shall be to a sub-contractor signatory to an executed current agreement with a union affiliated withthe Council.We are informed that you have subcontracted certain work to CalhounDry wall, who is not signatory to such a collective bargaining agreementWe putyou on notice that unless this breach of the agreement is rectified within twenty-four(24) hours, we shall turn this matter over to our attorneys to file suit against youParagraph 5 of the agreement provides that in the event you subcontract anywork and the sub-contractor fails to pay fringe benefits provided under the appro-priate agreement with the union affiliated with the Council, that you become personallyliable for such sums and such sums become due and payable by you immediatelyWe are informed that you have sub-contracted certain work to Calhoun Dry WallThis work properly falls within the jurisdiction of the painters union which is affili-ated with this Council.Under the standard agreement presently in effect betweenpainters union and the industry, the following fringe benefits are due and payable:Health and welfare__________________________________ 14 cents per hourContract administration______________________________2 cents per hourVacation____________________________________________ 10 cents per hourYour sub-contractor has failed to make these payments and unless you make thepayments within twenty-four (24) hours, we shall take all necessary action,includingpeaceful picketing, to compel compliance with paragraph 5 of the agreement ORANGE BELT DISTRICTCOUNCIL OFPAINTERS NO. 48385in paragraph 5 and the "appropriate agreement" referred to in para-graph 4 are necessarily one and the same. It is further apparent thata contractor who failed to comply with paragraph 4-admittedly ahot-cargo provision-would be required to make the payments calledfor under paragraph 5, regardless of the conditions of employmentapplicable to the subcontractor's employees.Paragraph 5 is thus, ineffect, a penalty imposed on the contractor for failure to comply withthe provisions of paragraph 4. In these circumstances we concludethat Respondents' threat to picket Oberman was necessarily aimed atenforcement of paragraph 4, through enforcement of the penalty pro-vided in paragraph 5.As enforcement of paragraph 4 would requireOberman to cease doing business with Calhoun, we find that this was anobject of Respondents' threat.Accordingly, as a hot-cargo contract,even if lawful under Section 8(a), is not a defense to conduct whichviolates Section 8(b) (4),3 we find in view of the foregoing that Re-spondents' threat to picket Oberman violated Section 8(b) (4) (ii) (B)of the Act.4ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent, Orange Belt District Council of Painters #48,AFL-CIO, its officers, representatives, agents, successors, and assignsshall :1.Cease and desist from :(a)Threatening, coercing, or restraining G. Oberman Companyor any other employer, by a threat to picket or other unlawful con-duct, where in any case an object thereof is to force or require saidemployer to cease doing business with Calhoun Drywall Company.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at the business offices and meetinghalls of the Respondent Union and its affiliated locals and all otherplaces where notices to members of Respondent Union, its agents, andaffiliated locals are customarily posted, copies of the notice attachedhereto marked "Appendix A." ICopies of said notice, to be furnished3Colson and Stevens Construction Co., Inc,137 NLRB 1650.' In view of our decision herein, we find it unnecessary to pass onthe additional con-tention of the General Counsel that paragraph 5 standing alone wouldbe a hot-cargoprovision in the construction industry and thus no defense to the allegedviolation ofSection 8(b) (4) (ii) (B).Nor do we pass on the Trial Examiner's conclusion that Re-spondents' threat to file suit for the alleged breach of paragraph4 did not violate thissection of the Act, as the General Counsel did not allege a violation on that basis5 In the event that this Order is enforced by a decree of a UnitedStates Court ofAppeals, there shall be substituted for the words "Pursuant to a Decisionand Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order." 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director for the Twenty-first Region shall, after be-ing duly signed by the authorized representative of the RespondentUnion, be posted by the Respondent Union immediately upon receiptthereof, and be maintained for a period of 60 consecutive days there-after.Reasonable steps shall be taken to insure that the notices arenot altered, defaced, or covered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Twenty-first Region for posting by G. Oberman Com-pany, the Company willing, at all locations where notices to its em-ployees are customarily posted.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.B. The Respondent, Building and Construction Trades Council ofSan Bernardino and Riverside Counties, AFL-CIO, its officers, repre-sentatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Threatening, coercing or restraining G. Oberman Company,or any other employer, by a threat to picket or other unlawful conduct,where in any case an object thereof is to force or require said em-ployer to cease doing business with Calhoun Drywall Company.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places at the Respondent Union's businessoffices,meeting halls, and all places where notices to members are cus-tomarily posted, copies of the notice attached hereto marked "Ap-pendix B." 8Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region shall, after being duly signedby the authorized representative of the Respondent Union, be postedby the Respondent Union immediately upon receipt thereof, and bemaintained for a period of 60 consecutive days thereafter.Reason-able steps shall be taken to insure that the notices are not altered,defaced, or covered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Twenty-first Region for posting by G. ObermanCompany, the Company willing, at all locations where notices to itsemployees are customarily posted.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.6 See footnote 5. ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48387IT IS FURTHER ORDERED that the complaint be dismissed insofar as,it alleges a violation of Section 8 (b) (4) (i) (13).CHAIRMAN MCCULLOCH and MEMBER RODGERS took no part in theconsideration of the above Decision and Order.APPENDIX ATo ALL OUR MEMBERS AND AGENTS, ALL MEMBERS OF OUR AF-FILIATEDLOCAL UNIONS, AND ALL EMPLOYEES OF G. OBERMANCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT threaten, coerce, or restrain G. Oberman Companyor any other employer by a threat to picket or other unlawfulconduct where in any case an object thereof is to force or requiresaid employer to cease doing business with Calhoun DrywallCompany.ORANGE BELT DISTRICT COUNCILOF PAINTERS #48,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,Eastern Columbia Building, 849 S. Broadway, Los Angeles,California, Telephone Number, Richmond 9-4711 Extension 1031, ifthey have any question concerning this notice or compliance with itsprovisions.APPENDIX BTo ALL OUR MEMBERS AND ALL EMPLOYEES OrG. OBERMAN COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL NOT threaten, coerce or restrain G. Oberman Coin-pany or any other employer by a threat to picket or other unlaw-ful conduct where in any case an object thereof is to force or re-672010-63-vol. 13 9-2 6 .383DECISIONS OF NATIONAL LABOR RELATIONS BOARDquire said employer to cease doing business with Calhoun Drywall Company.BUILDING AND CONSTRUCTION TRADESCOUNCIL OF SAN BERNARDINO ANDRIVERSIDE COUNTIES, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 S. Broadway, Los Angeles,California, Telephone Number, Richmond 9-4711 Extension 1031, ifthey have any question concerning this notice or compliance with itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Frank A. Calhoun, an individual doing business as CalhounDrywall Company,' herein called Calhoun, complaint issued on January 26, 1962,alleging that Orange Belt District Council of Painters #48, AFL-CIO, its AffiliatedLocal Unions, and its agents herein called Respondent Painters; and Building andConstruction Trades Council of San Bernardino and Riverside Counties, AFL-CIO,herein called Respondent Council, violated Section 8(b) (4) (i) (B) and 8(b) (4) (ii)(B) of the National Labor Relations Act, as amended, herein called the Act.Respondent Painters and Respondent Council are jointly referred to herein asRespondents.On January 30, 1962, Respondent filed an answer denying the allegedviolationsof the Act.Hearing on the issues raised by the pleadings were held at Los Angeles, California,on March 7, 1962, before Trial Examiner John H. Dorsey. The General Counseland Respondents were represented by attorneys.The Charging Party appeared inhis own behalf.The parties waived oral argument.After the hearing each of theparties filed a brief.Upon consideration of the entire record, the briefs, and upon my observation ofthe demeanor of the witnesses, I make the following findings and conclusions:FINDINGS OF FACT1.JURISDICTIONFrank A. Calhoun, the Charging Party, is an individual doing business as CalhounDrywall Company.He is engaged in business at San Bernardino,California, as adrywall contractor.A stipulation entered into by the parties to this proceeding shows that Calhounsince June 1959 performed services valued in excess of $19,000 on military construc-tion projects at several Air Force bases in California.In connection with its businessduring the past year, Calhoun purchased and received goods, materials and suppliesdirectly from points located outside the State of California valued in excess of$5,000.In establishing or adopting a jurisdictional standard for employers engaged innational defense, the Board inReady Mixed Concrete & Materials, Inc.,122 NLRB3 In Case No.21-CC-449-1 the charge was filed on October 5, 1961;an amended chargewas filed January 5, 1962In Case No 21-CC-449-2 the charge was filed on January 5, 1962The cases wereconsolidated for hearing ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48389318, stated as follows: "The Board has determined that it best effectuates the policiesof the Act to assert jurisdiction over all enterprises, as to which the Board has statu-tory jurisdiction, whose operations exert a substantial impact on the national defense,irrespective of whether the enterprise's operations satisfy any of the Board's otherjurisdictional standards.In adopting this standard, the Board has eliminated therequirements that an enterprise's national defense operations must be directly relatedto national defenses, must be performed pursuant to contracts or subcontracts withthe Government, and must amount at least to $100,000 a year.. ."The Board found in its Decision and Direction of Election in Calhoun DrywallCompany Cases Nos. 21-RM-674, 21-RC-634, and 21-RM-675 (not published inNLRB volumes), dated September 14, 1961, that Calhoun's operations met ,the test oflegal jurisdiction, that its services have a substantial impact on national defense, andthat therefore it will effectuate the policies of the Act to assert jurisdiction over theEmployer.The Trial Examiner is required to take official notice of the Board'sdecision in said cases. SeeJ. S. Abercrombie Company,83 NLRB524, Seine andLine Fishermen's Union, et al. (William J. Horner, et al),136 NLRB ,1. I findthat Calhoun is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.Insofar as here material Calhoun is a subcontractor of G. Oberman Company,herein called Oberman.Since the Board has jurisdiction of the primary employer,Calhoun, it has jurisdiction of the entire controversy.Truck Drivers Local UnionNo. 649, etc. (Jamestown Builders Exchange, Inc.),93 NLRB 386. It is not neces-sary to show that the secondary employer, Oberman, meets any jurisdictional stand-ard but merely that it is engagedin anindustry affecting commerce.Sheet MetalWorkers Association (S. M.Kisner& Sons),131 NLRB 1196. I find that Obermanis so engaged.II.LABOR ORGANIZATIONS INVOLVEDThe parties stipulated that Respondent Painters and Respondent Council are labororganizations within the meaning of Section 2(5) of the Act. I so find.III.FINDINGS AND CONCLUSIONS RELATIVE TO THE ALLEGED UNFAIR LABOR PRACTICESA. Stipulation of factsThe partiesentered into a stipulation of facts as follows:7.At alltimesmaterial herein,G. Oberman Company and RespondentCouncil havebeen signatories to a collective-bargaining agreement containingprovisionscovered bySection 8(e) of the Act,which, in effect,requireG. Ober-man Companyto cease doing business with subcontractors who are not signato-ries to contracts with Respondent Council or with constituent or affiliated labororganizations.8Frank A. Calhounis not a signatory to contracts with Respondents or withconstituent or affiliated labor organizations covering his employees engaged inhanging, taping,and texturingof dry walls.9.On orabout October 5, 1961,the Respondents caused to be sent to G.Oberman Company, whichwas received by Oberman onOctober5, 1961, aletter which recited:We wish to callyourattention to certain provisions of the collectivebargaining agreement which you appear to be violating at this time.There are two separate independent provisions of the contract that youare violating.Paragraph 4 provides that if you subcontract any work, itshall be to a subcontractor signatory to an executed current agreement witha union affiliated with the Council.We are informed that you have sub-contracted certain work to CalhounDry Wall, whois not signatory to sucha collective bargaining agreement.We put you on notice that unless thisbreach ofthe agreement is rectified within twenty-four (24) hours, we shallturn this matter over to our attorneys to file suit against you.Paragraph 5 of the agreement provides that in the event you subcontractany work and the sub-contractor fails to pay fringe benefits provided underthe appropriate agreement with the union affiliated with the Council, thatyou becomepersonally liable for such sums and such sums become dueand payableby youimmediately.We are informed that you have sub-contracted certain work to CalhounDry Wall.Thiswork properly falls within the jurisdiction of the paintersunion which is affiliated with this Council.Under the standard agreement 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresently in effect between painters union and the industry,the followingfringe benefits are due and payable:Health and welfare________________________ 14 cents per hourContract administration____________________2 cents per hourVacation -------------------------------- 10 cents per hourYour sub-contractor has failed to make these payments and unless youmake the payments within twenty-four (24) hours, we shall take all neces-sary action, including peaceful picketing, to compel compliance with para-graph 5 of the agreement.B. The alleged violation of Section 8(b)(4)(ii)(B)The complaint alleges a violation of Section 8(b)(4)(i)(B) of the Act.TheGeneral Counsel adduced no evidence in support of the allegation. It, therefore,fails for lack of proof.I recommend its dismissal.C. The alleged violation of Section 8(b) (4) (ii) (B)The complaint alleges that Respondents violated Section 8(b) (4) (ti) (B) of the,Act.1.The factsThe facts are set forth in the stipulation recited in A, above.2.Pertinent statutory provisionsThe pertinent statutoryprovisionsof the Act are:SEC. 8(e). It shall be an unfair labor practice for any labor organizationand any employer to enter into any contract or agreement, express or implied,whereby such employer ceases or refrains or agrees ... to cease doing businesswith any other person, and any contract or agreement entered into heretoforeor hereafter containing such an agreement shall be to such extent unenforcibleand void;Provided,that nothing in this subsection (e) shall apply to an agree-ment between a labor organization and an employer in the construction indus-try relating to the contracting or subcontracting of work to be done at thesite of the construction....SEC. 8(b) (4) (ii) (B). It shall be an unfair labor practice for a labororganization or its agents-to threaten, coerce, or restrain any person engaged in commerce or in anindustry affecting commerce, where in either case an object thereof is:forcing or requiring any person ... to cease doing business with any otherperson....3.FindingsThe followingfindings aresupported by the stipulated facts:(a)Respondent Council and Oberman are parties to a contract in which Ober-man agrees to cease doing business with subcontractors who are not signatories tocontracts with Respondent Council or with constituent or affiliated labor organiza-tions.By virtue of the proviso in Section 8(e) relating to the construction industry,the entering into the contract was not an unfair labor pracice.(b)Calhoun is not a signatory to a contract or contracts with Respondent Coun-cil or with constituent or affiliated labor organization.(c)Oberman by subcontracting work to Calhoun, to be performed at a con-structionsite,violated thetermsof the contract between Respondent Council andOberman.(d)Oberman received a letter from Respondents on October 5, 1961, in whichRespondents stated that unless the breach of agreement found in (c), above, "isrectifiedwithin twenty-four (24) hours, we shall turn this matter over to our at-torneys to file suit against you."(e)An object of the letter was to force or require Oberman to cease doingbusiness with Calhoun.The letter also refers to a contractual obligation of Oberman to pay certain fringebenefits to the Respondents in the event its subcontractors fail to do so. It goes on ORANGE BELT DISTRICTCOUNCIL OFPAINTERS NO. 48391to say Calhounhas notmade such payments and if Oberman fails to do so Re-spondents "shall take all necessaryaction,includingpeaceful picketing, to compelcompliance with. .. the agreement ""Congresshas beenrather specific when it has come to outlaw particular economicweapons onthe part of unions."N.L.R.B. v. Insurance Agents' International Union(Prudential Insurance Company),361 U.S. 477.A contract containing a provision(s) violative of Section8(e) remainsin forceand effect except to the extent of such unlawful provision(s). I find no provisionof the Act which prohibits the right to picket peacefully to seek compliance withcontract provisions which do not come within the prohibitions of Section 8(e)excluding the provisos.Picketing has been equated with striking for the purposes of Section 13 of theAct.Section 13 "declares a rule of construction which cautions against an expansivereading of that section which would adversely affect the right to strike, unless thecongressional purpose to give it thatmeaningpersuasively appears either from thestructure or history of the statute.Section 13 is a command of Congress to thecourts to resolve doubts and ambiguities in favor of an interpretation . . . whichsafeguards the right to strike..N.L R.B. v. Drivers, Chauffeurs and HelpersLocal Union No. 639 (Curtis Bros.),362 U.S. 274.Section 8(e) makes severable the lawful and unlawful provisions of a contract.The lawful provisions must be treated as they would be absent the "unenforcibleand void."Ifind that Respondents' statement that it wouldengage in"peaceful picketing"to compel compliance with a legally unencumbered lawful provision of the contractcannot be construed as a violation of the Act.4.The issuesThis case gives rise to two issues:(a)Can a union, which is party to a contract provision which would violateSection 8(e) of the Act except or the exemption granted to the construction indus-try, engage in conduct prohibited by Section 8(b) (4) (ii) (B) to obtain compliancewith the provision by the employer; and, if it cannot(b) Is a communication to the employer that the union will initiate legal actionto enforce such a provision within the meaning of "to threaten, coerce, or restrain"as used in Section 8 (b) (4) (ii) (B) of the Act.5.Resolution of the issuesThe conference report on the bill (S. 1555) which became The Labor-Manage-ment Reporting and Disclosure Act of 1959, 29 USC 411, disposes of the first issue-whether a party to a contract provision exempted from Section 8(e) by reasonof the proviso relating to the construction industry may seek to compel com-pliance with such provision by engaging in conduct proscribed by Section 8(b) (4).Concerning the proviso the reportstates(H.R. No. 1147 on S. 1555, 86th Cong.,1st less., at pp. 39-40) :It should be particularly noted that the proviso relates only and exclusivelyto the contracting or subcontracting of work to be done at the site of the con-structionThe proviso does not exempt fromsection 8(e) agreementsrelatingto supplies or other products or materials shipped or otherwise transported toand delivered on the site of the construction.The committee of conference doesnot intend that this proviso should be construedso as to changethe present stateof the law with respect to the validity of this specific type of agreement relatingto work to be done at the site of the construction project or to remove thelimitationswhich the presentlaw imposeswith respect to such agreements.Picketing to enforce such contracts would be illegal under theSand Doorcase(Local 1796, United Brotherhood of Carpenters v. NL.R.B.,357 U.S. 93(1958) ).To the extent that such agreements are legal today under section8(b)(4) of the National Labor Relations Act, as amended, the proviso wouldprevent such legality from being affected by section 8(e).The proviso appliesonly to section 8(e) and therefore leaves unaffected the law developed undersection 8(b)(4).TheDenver Building Tradescase [341 U.S.675]and theMoore Drydockcase [81 NLRB 1108] wouldremain infull force and effect.The proviso is not intended to limit, change, or modify the present state of the 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaw with respect to picketing at the site of a construction project.Restrictionsand limitationsimposed upon such picketing under presentlaw asinterpreted,for example, in the U.S. Supreme Court decision in theDenver Building Tradescase wouldremain infull force and effectIt is not intended that the provisochange the existing law with respect to judicial enforcement of these contractsor with respect to the legality of a strike to obtain such a contract.2With the conference report as authority, I find, although it was lawful for Re-spondents to enter into an agreement with Oberman to cease doing business withothers,Respondents cannot lawfullyengage inconduct prohibited under Section8(b) (4) with "an object" to compel compliance with the agreement.Further, Ifind that Respondents have the legal right to seek judicial enforcement of theagreement .3Remaining is the issue as to whether Respondents having the right to seek judicialenforcement of the agreement violated Section 8(b) (4) (ii) (B) by communicatingto Oberman their intention to exercise such right if Oberman continued to breach theagreement.There can be no question that "an object" of the communication was "forcing orrequiring" (Section 8(b) (4) (u) (B)) Oberman to cease doing business with CalhounThe issue narrows as to whether such a communication comes within the ambitof the words "to threaten, coerce, or restrain" in Section 8(b) (4) (ii)Neither thewording of the statute or its legislative history supplies a ready answer.It is hornbook that words in a statute are used in their commonly accepted senseunless otherwise defined.Applying this test an expression of intent to initiate alawsuit for breach of an agreement can be construed as a threat or coercive, also, itmightrestrainfuture breaches of the agreement.Consequently, if this test beapplied,in vacuo,Respondentsviolated the Act.But,more must be considered.The Supreme Court has admonished that"per se"rules are not controlling in theinterpretation and application of the Act-the "totality of conduct" must be con-sidered.N.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149.It is a legal axiom that a party to a contract has the right to initiate judicial actionfor an alleged breach of the agreementWhether the contract is lawful and whetherit has been breached then become issues for judicial determination.Recognizing the hornbook principle and the legal right brings us between Scyllaand Charybdis.Can one be favored, the other rejected?The dilemma revealedby the queryposes ananomalous paradoxSuch a confrontation compels recourseto the spirit of the Act rather than literal construction.Reading the Act as a whole it is apparent that the Congress did not intend tolimit, change, or modify legal rights existing at the time of its enactment, includingamendments, other than to the extent specifiedTo this add: (1) the declarationin the Conference Report that "It is not intended that the proviso [of Section 8(e)relating to the construction industry] change the existing law with respect to judicialenforcementof these contracts . . ."; and, (2) the Congress imposed no restrainton the usual procedure of communication between the parties prior to initiatingformal action.Now the question:Whether it was the intent of the Congress thata communicationof intentionto exercise a vested legal right should be held to bea threat, coercion, or restraint in violation of Section 8(b) (4) (ii) (B) of the Act?It is common practice for a contract disputant to make known his grievance tothe other party before resorting to legal action.This is done with the hope ofamicably settling the dispute.It is a practice favored by the courts to avoid need-less litigation.Ihold that the Congress did not intend that a communication expressing theintention to exercisea legal right falls within the unlawful conduct contemplated bythe terms "to threaten, coerce, or restrain."Such a communicationisno more athreat, coercion, or restraint than the service of a summons by a process server.Therefore, I find that Respondents have not violated Section 8(b)(4)(ii)(B) asalleged in the complaint.[Recommendations omitted from publication I2 Accord: The remarks of then Senator Kennedy explaining the conference report to theSenate.105 Cong Rec. 1433 (daily ed. Sept. 3, 1959 )8Whether the action be initiated In a State or Federal court substantive Federal laborlaw prevailsLocal 174, Teamsters, etc. v. Lucas Flour Co.,369 U S 95